Title: To James Madison from Isaac Cox Barnet, 16 March 1803
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Antwerp March 16th. 1803.
					
					We received here on the 13th. instant, the advice of the recent measures in England indicative of the renewal of War.  This news and the double levy of conscripts gives serious uneasiness to every class of people here and particularly to the foreign Merchants.  Foreign produce rose immediately, very considerably, and in any event will, in my opinion continue at elevated prices for some time, in the Several ports of the Republic. It is difficult yet to give an opinion of this market for articles of american produce,  few are yet known here and most of the Cargo of the Ship Philadelphia arrived this day is as Samples for trial.
					March 18th. 1803.
					This Vessel has been going every day and I have kept my pacquet open in hopes to add Something new or interesting.
					I had a Letter last eveng. from my friend Mr. Skipwith dated Paris 14th. inst.  he says “he was not yet recovered from an indisposition which had confined him for the last ten days to his Bed:
					"I have read attentively the papers you have sent me respecting Mr. Deblois.  I cannot discover the shadow of duplicity in your conduct towards him: the President must have been led to believe that Havre was the place of your choice, consequently that it was still in his power to gratify you and please the person destined for Antwerp.  It is only to be regretted that he (Mr. D.) should vex either himself or you under a different impression.  I see neither the necessity nor the propriety of your coming forward with a vindication of your Conduct.
					War is expected with England.  Mr Monroe is daily expected at Bordeaux.  Our differences with Spain will most probably be terminated amicably and things go on better than they have done with this Govt."
					Should a war ensue I shall have much to regret having given Havre a preference over this place in point of coml. advantages—but I do not find this Climate agrees well with me—that of Havre tho.’ not the best of France will be less severe than this.  My desire is to be fixed, provide for my family and serve my Country well.  Respectfully &c.
					
						I. Cox Barnet
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
